Citation Nr: 0019416	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  94-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The appellant had active service from November 1953 to 
December 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a April 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to an evaluation in excess of 10 percent 
for anxiety reaction superimposed on immature personality 
disorder.  The veteran perfected an appeal of that decision.  

In October 1994, the RO increased the evaluation for anxiety 
reaction superimposed on immature personality disorder from 
10 to 30 percent disabling.  In September 1997, the veteran 
submitted a statement wherein she withdrew her claim for an 
evaluation in excess of 30 percent for anxiety reaction 
superimposed on immature personality disorder and in May 
1998, the Board dismissed the appeal.  

The veteran appealed the Board's May 1998 decision to the 
Court of Appeals for Veterans Claims (Court).  In accordance 
with a joint motion for remand, the Court, in July 1999, 
vacated the Board's May 1998 decision to the extent that the 
Board failed to address the appellant's claim of entitlement 
to a total rating based on individual unemployability, and 
remanded the case for consideration of that issue.  


REMAND

In the joint motion for remand, adopted by the Court in its 
order vacating the Board's previous decision, it was noted 
that the veteran's claim of entitlement to TDIU was properly 
before the Board at the time of the May 1998 decision, and 
should have been adjudicated or remanded for appropriate 
development.  The Board has determined that additional 
development is needed prior to adjudication of this appeal. 

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on her ability to work.  38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  The veteran has not 
yet been afforded such an examination.

1Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her service-
connected anxiety reaction superimposed 
on immature personality.  After securing 
any necessary release, the RO should take 
all necessary steps to obtain any of the 
reported records that have not been 
associated with the claims folder, and 
associate them with that folder.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
her employment history and day-to-day 
functioning.  A written copy of the 
report should be inserted into the claims 
folder.

3.  The veteran should be afforded an 
appropriate examination to evaluate the 
veteran's service-connected anxiety 
reaction superimposed on immature 
personality.  The examiner should review 
the records of prior treatment as 
contained in the claims folder so that 
the evaluation of the service-connected 
disability will be a fully informed one.  
The examiner should also express an 
opinion as to the impact of the veteran's 
service connected disability on her 
ability to maintain gainful employment.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue of 
entitlement to total rating based on 
individual unemployability, including 
consideration of entitlement to that 
benefit on an extra-schedular basis.  If 
the benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The statement of the case should include 
regulations pertinent to eligibility for 
TDIU on an extra-schedular basis.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate her 
claim, and that her failure, without good cause, to report 
for scheduled examinations could result in the denial of her 
claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

